Title: To John Adams from Benjamin Rush, 4 May 1790
From: Rush, Benjamin
To: Adams, John



Dear Sir
Philadelphia May. 4. 1790.

From the early Attachment of most of the gentlemen whose names I mentioned in my former letter, to Independance, I have little doubt of that Subject being talked off with great Affection in our return from Point no Point in the year 1775.—
In consequence of the Contents of your last letter, I shall make no material alterations in your political Character.  But I must hasten to the principal design, of this letter, which is to introduce to your Acquaintance Mr Tench Coxe who now hold an appointment in the treasury of the United States.—
To his talents—zeal—& industry, Pennsylvania and the United States owe many Obligations.  He has not left a more active—useful—or enlightened citizen behind him in our state.
With great respect I am Dr Sir / yours sincerely
Benjn Rush